DETAILED ACTION
This application is being examined under pre-AIA  first-to-invent provisions.
Status of claims
Canceled:
none
Pending:
1-24
Withdrawn:
none
Examined:
1-24
Independent:
1, 14 and 24
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art
at the time the invention was made"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103
x
CRM
"computer-readable media" and equivalent language

101 JE(s)

IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness

112/1st
35 USC 112, 1st paragraph

112 "Means for"
x
112/2nd
35 USC 112, 2nd paragraph

112 Other

112/6th
35 USC 112, 6th paragraph

Double Patenting
x



Priority
Priority is claimed to as early as 4/4/2012.

Objection to the specification: title
The title should be amended to more specifically reflect the claims, particularly referencing steps/elements (a) setting the context of the invention and (b) particular to all claims, for example title language distinguishing related applications 13/856,672 (now patent 9,952,205) and 16/373,324.  (MPEP 606 pertains.)


Claim objections
Claims 12 and 22 are objected to because of the following informalities.  Appropriate correction is required.  In each objection the claims are definite with respect to the issues cited here because interpretation would have been sufficiently clear to PHOSITA, but nonetheless the claims are objected to for consistency among the claims or as otherwise indicated.  With regard to any suggested amendment below to overcome an objection, in the subsequent examination it is assumed that each amendment is made.  However, equivalent amendments also would be acceptable.  Any amendments in response to the following objections should be applied throughout the claims, as appropriate.
The following recitations are objected to:
Claim
Recitation
Comment
12, 22
moasicing
Appears to be misspelled; possibly "mosaicing" as in claim 13 and at [5] of the specification



Claim rejections - 112/2nd
The following is a quotation of 112/2nd:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 24 is rejected under 112/2nd, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However, equivalent amendments also would be acceptable.  

The following issues cause the respective claims to be rejected under 112/b as indefinite:

Claim
Recitation
Comment
24
an optical scanning arrangement
Indefinite under 112/2nd after invoking 112/6th. Recites means (or an equivalent, nonce term, here "arrangement") and function and/or result (here "optical scanning") without specifying steps or structure to prevent invoking, and it is not clear that the specification discloses sufficient structure, material, or acts rather than just function (e.g. [11 and 16]), noting that any disclosure must be clearly linked to the invoking recitation.
24
an imaging arrangement
Indefinite under 112/2nd after invoking 112/6th. Recites means (or an equivalent, nonce term, here "arrangement") and function and/or result (here "imaging") without specifying steps or structure to prevent invoking, and it is not clear that the specification discloses sufficient structure, material, or acts rather than just function (e.g. [16]), 

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim 

Claim interpretations
The following claim interpretations apply:
Claim
Recitation
Comment



12, 22
moasicing procedure
The recitation does not invoke 112/f because it is interpreted as a well-known process.  MPEP 2181.I.A,3rd para. pertains with analogy to structures having "sufficiently definite meaning," such as "filters" and "brakes." 



Claim Rejections - 35 USC 102
	The following is a quotation of the appropriate paragraph(s) of 35 USC 102 that form(s) the basis of the rejections made here:
A person shall be entitled to a patent unless – 
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-7, 9-20 and 22-24
Claims 1-7, 9-20 and 22-24 are rejected under 35 USC 102(b) as anticipated by Loewke (as cited on the attached form 892).

Claim 1 recites a computer-accessible medium.
The recited first scanning is taught by Loewke as "Individual still images are captured" (Loewke: §2; and entire document).
The recited moving is taught by Loewke as "user engages the device manually via the stylus to scan a region of interest" (Loewke: §2; and entire document).
The recited second scanning is taught by Loewke as "Individual still images are captured" and "mosaics are composed of roughly 25 (left) and 70 (right) images" (Loewke: §§2 and 4; and entire document).
The recited generating is taught by Loewke as "Image Mosaicing Algorithms" (Loewke: §3.5; and entire document).

Claim 2 adds to claim 1 moving without scanning, which limitation is taught by Loewke as "user engages the device manually via the stylus to scan a region of interest" (Loewke: §2; and entire document), in which the claim reads on manual movement followed by imaging.

Claim 3 adds to claim 1 scanning from a proximal end to a distal end, which limitation is taught by Loewke as "user engages the device manually via the stylus to scan a region of interest" (Loewke: §2; and entire document), in which the claim reads on manual movement in which the definition of the ends is arbitrary and the entire model of Loewke can be imaged, end to end.

Claims 4 and 6 add "scanning... without stopping."  The recitation "scanning... without stopping" is exemplified but is not defined in the instant specification (e.g. [0014]).  It is understood that the imaging operation can be mosaicing (e.g. claim 12) so that separate images are acquired and there is at least some degree of stopping acquisition of one image and more or less immediately beginning acquisition of the next.  Similarly, in for example continuous video acquisition, there still is a frame rate and stopping acquisition of one frame to begin acquisition of the next frame.  A BRI of "scanning... without stopping" reads at least on scanning in which pauses between capturing successive images are short in duration relative to the total scanning time.  The recited limitation is taught by Loewke as "user engages the device manually via the stylus to scan a region of interest," "watching the corresponding image mosaic develop" and "patient (or tissue) motion during camera scans" (Loewke: §2 and 5; and entire document), in which the recited "scanning... without stopping" reads on the Loewke process described by watching a mosaic develop. 

Claim 5 adds to claim 1 scanning from a distal end to a proximal end, which limitation is taught by Loewke as "user engages the device manually via the stylus to scan a region of interest" (Loewke: §2; and entire document), in which the claim reads on manual movement in which the definition of the ends is arbitrary and the entire model of Loewke can be imaged, end to end.

Claim 7 adds "scanning during... a continuous and uninterrupted motion of the at least one tissue," which limitation is taught by Loewke as "user engages the device manually via the stylus to scan a region of interest while watching the corresponding image mosaic develop" and "patient (or tissue) 

Claim 9 adds to claim 1 square shaped scanning strips, which limitation is taught by Loewke as "user engages the device manually via the stylus to scan a region of interest" (Loewke: §2; and entire document).

Claim 10 adds to claim 1 rectangular shaped scanning strips, which limitation is taught by Loewke as "mosaics are composed of roughly 25 (left) and 70 (right) images" (Loewke: §4; and entire document).

Claim 11 adds to claim 10 strips with an aspect ratio of approximately 1:25, which limitation is taught by Loewke as "mosaics are composed of roughly 25 (left) and 70 (right) images" (Loewke: §4; and entire document).

Claim 12 adds to claim 1 a moasicing procedure, which limitation is taught by Loewke as "Image Mosaicing Algorithms" (Loewke: §3.5; and entire document).

Claim 13 adds to claim 12 stitching together images, which limitation is taught by Loewke as "Image Mosaicing Algorithms" (Loewke: §3.5; and entire document).

Claims 14-20 and 22-23 recite method limitations similar to the steps of claims 1-7 and 9-13, and the art is applied to claims 14-20 and 22-23 similarly to claims 1-7 and 9-13.

Claim 24 recites system limitations similar to the steps and elements of claims 1-7 and 9-13, and 



Claim Rejections - 35 USC 103
The following is a quotation of 35 USC 103(a) which forms the basis for all obviousness rejections set forth in this office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 USC 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 USC 103(c) and potential 35 USC 102(e), (f) or (g) prior art under 35 USC 103(a).

Claims 1-24
Claims 1-24 are rejected under 35 USC 103(a) as unpatentable over Loewke.

Loewke is applied to claims1-24 as described in the above 102 rejection and as follows.

Claims 8 and 21 add to claims 1 and 14 computer synchronized scanning and moving.  Automating an activity is prima facie obvious (see MPEP 2144.04.III), as is repetition of previously recited steps (see MPEP 2143 E., Example 9).  Claims 8 and 21 are rejected for this reason and as described above. 

Additionally, to the extent that the limitations of claims 1-24 are not anticipated by Loewke with the recited relationships and sequencing among limitations, then, in the alternative and in the interest of compact prosecution, it would have been prima facie obvious to one of skill in the art at the time of the instant invention to try the recited combinations of limitations, all limitations being taught individually by Loewke as described above.  Trying the recited combinations would have been examples of combining prior art elements according to known methods to yield predictable results; simple substitution of one known element for another to obtain predictable results; use of known techniques to improve similar methods; applying a known technique to a known method ready for improvement to yield predictable results; and choosing from a finite number of identified (i.e. all taught within the same reference), predictable solutions, with a reasonable expectation of success.  Additionally, automating an activity is prima facie obvious (see MPEP 2144.04.III), as is repetition of previously recited steps (see MPEP 2143 E., Example 9).

101 -- no rejection
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial exceptions (JE) to 101 patentability
Referring to 101 JE analysis as organized in the Office's published January 2019 guidance, no rejection applies to claims 1-24, at least by analogy to:
the analysis step 2A, 1st prong, in that the instant claims are not directed to a JE and
the analysis step 2A, 2nd prong, 3rd consideration, relating to a particular machine integrating any possible judicial exceptions into a practical application, in that a particular machine in this instance comprises at least the recited scanning and moving steps along with the equipment inherent in these steps.

Nonstatutory double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See MPEP 804.II.B.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
A registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
In case(s) below of double patenting rejections versus claims of pending applications, as opposed to claims of an issued patent, the rejections are provisional rejections because the conflicting claims have not been patented.
Applicant may wish to consider electronically filing a terminal disclaimer (MPEP 1490.V pertains, along with https://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer).  Electronic filing may lead to faster approval of the disclaimer.  Also, if filing electronically, Applicant is encouraged to notify the examiner by telephone so that examination may be resumed more quickly.

Versus patent 9,952,205 (app. 13/856,672)
Instant claims 1-24 are rejected on the grounds of nonstatutory obviousness-type double patenting as unpatentable over conflicting claims 1-15 of patent 9,952,205.  The instant and conflicting 

Citations to art
In the above citations to documents in the art, an effort has been made to specifically cite representative passages, however rejections are in reference to the entirety of each document relied upon.  Other passages, not specifically cited, may apply as well.
Conclusion
No claim is allowed.
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.
Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/
Primary Examiner, Art Unit 1631